 


116 HR 3266 IH: JROTC Cyber Training Act
U.S. House of Representatives
2019-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
116th CONGRESS1st Session 
H. R. 3266 
IN THE HOUSE OF REPRESENTATIVES 
 
June 13, 2019 
Mrs. Fletcher (for herself, Mr. Lamb, Mr. Bishop of Utah, Mr. Waltz, and Ms. Speier) introduced the following bill; which was referred to the Committee on Armed Services 
 
A BILL 
To direct the Secretary of Defense to carry out a program to enhance the preparation of students in the Junior Reserve Officers’ Training Corps for careers in computer science and cybersecurity, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the JROTC Cyber Training Act.  2.JROTC computer science and cybersecurity programChapter 102 of title 10, United States Code, is amended by adding at the end the following new section: 
 
2036.Computer science and cybersecurity program 
(a)RequirementThe Secretary of Defense shall carry out a program to enhance the preparation of students in the Junior Reserve Officers' Training Corps for careers in computer science and cybersecurity.  (b)CoordinationIn carrying out the program, the Secretary shall coordinate with the following: 
(1)The Secretaries of the military departments.  (2)The Secretary of Education.  
(3)The National Science Foundation.  (4)The heads of such other Federal, State, and local government entities the Secretary of Defense determines appropriate.  
(5)Private sector organizations the Secretary of Defense determines appropriate.  (c)ActivitiesActivities under the program may include the following: 
(1)Establishment of targeted internships and cooperative research opportunities in computer science and cybersecurity at defense laboratories and other technical centers for students in and instructors of the Junior Reserve Officers' Training Corps.  (2)Funding for training and other supports for instructors to teach evidence-based courses in computer science and cybersecurity to students.  
(3)Efforts and activities that improve the quality of cybersecurity and computer science educational, training opportunities, and curricula for students and instructors.  (4)Development of travel opportunities, demonstrations, mentoring programs, and informal computer science and cybersecurity education for students and instructors.  
(d)MetricsThe Secretary shall establish outcome-based metrics and internal and external assessments to evaluate the merits and benefits of activities conducted under the program with respect to the needs of the Department of Defense.  (e)AuthoritiesIn carrying out the program, the Secretary shall, to the maximum extent practicable, make use of the authorities under chapter 111 and sections 2601, 2605, and 2374a of this title, section 219 of the Duncan Hunter National Defense Authorization Act for Fiscal Year 2009 (Public Law 110–417; 10 U.S.C. 2358 note), and other authorities the Secretary determines appropriate.  
(f)ReportNot later than two years after the date of the enactment of the National Defense Authorization Act for Fiscal Year 2020, the Secretary shall submit to the Committees on Armed Services of the Senate and the House of Representatives a report on activities carried out under the program..   